THE THIRTEENTH COURT OF APPEALS

                                     13-19-00490-CV


                                     Marco Kreussel
                                           v.
                                     Gabriela Ibarra


                                   On Appeal from the
                   438th Judicial District Court of Bexar County, Texas
                            Trial Cause No. 2018-CI-18956


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment VACATED and the case is DISMISSED consistent with its opinion. The

supersedeas bond filed by Western Surety Company is released and all obligations

thereon are discharged. Costs of the appeal are adjudged against the appellant.

      We further order this decision certified below for observance.

October 15, 2020